DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (“AIA ”).
Final Office Action
This Final Office Action replies to Applicants’ “AMENDMENT AND RESPONSE TO OFFICE ACTION” filed April 7, 2022 (“Amendment”) responsive to the Non-Final Office Action of January 7, 2022 (“NFOA”). 
                                                                 Status of Claims
Claims 1, 11 & 18 have been currently amended, and claim 7 has been previously presented. Accordingly, claims 1-20 are pending and have been examined. The claim rejections and response to Applicants’ arguments made in the Amendment’s Remarks are set forth below.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: The claims are directed to a method (independent claim 1) or system (independent claim 11) or non-transitory computer-readable storage medium (independent claim 18), one of the statutory categories of invention. 
Step 2A, Prong One:  The Examiner has identified independent “method” claim 1 as the claim that represents the claimed invention for analysis and is similar to independent “system” claim 11 and independent “non-transitory computer-readable storage medium” claim 18.  The claims recite a method for model-based configuration of financial product offerings, which is considered a judicial exception because it falls under the category of certain methods of organizing human activity, such as: “receiving…a graph model representing a plurality of permutations of definition provisions of a financial product; translating, by…applying a first set of translation rules, at least a subset of the graph model into definitions of a plurality of business objects, wherein each translation rule of the first set of translation rules specifies a template to be applied to the subset of the graph model, an object type, and one or more object attribute values of a business object to be generated responsive to determining that the template specified by the translation rule matches the subset of the graph model; translating, by…applying a second set of translation rules, the definitions of the plurality of business objects into definitions of a plurality of services to be implemented by an offering of the financial product, wherein each translation rule of the second set of translation rules specifies a template and executable code for implementing a service of the plurality of services, the executable code to be generated responsive to determining that the template matches the business object definition; receiving…a plurality of service configuration options; applying…the plurality of service configuration options to the definitions of the plurality of services; generating…based on the definitions of the plurality of services, service configuration data for the offering of the financial product; supplying…the service configuration data to one or more service provisioning agents; and provisioning, based on the service configuration data, a comput[ing entity] and a software module [entity] for implementing the financial product offering”, which also are a commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and/or business relations). As a result, the claims are directed to the abstract idea of a human being receiving, translating with translation rules and applying graph models and service configuration options to business objects and services to generate service configuration data for offerings of financial products. If the claim limitations, under the broadest reasonable interpretation, cover methods of organizing human activity but for the recitation of generic computer components, then they fall within the “certain methods of organizing human activity” grouping of abstract ideas. Thus, claim 1, 11 & 18 recite an abstract idea. This judicial exception of certain methods of organizing human activity is also not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as analyzed below.
Step 2A, Prong Two: This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include: (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05.g), and (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h). In particular, the claim only recites the additional elements of a computer system, a user interface, a computer and a software module (which can be hardware or software), as well as executable code and a publishing application programming interface (API) (simply abstract software code utilized as a tool), to perform all the steps. A plain reading of FIGS. 1, 4 & 10 as well as their associated descriptions in paragraphs [00023]-[00027], [00038]-[00041] & [00060]-[00069] of Applicants’ Specification reveals that the above listed components can be general-purpose, generic or commercially available computing elements or devices programmed to perform the claimed steps. See, e.g., Apps.’ Spec., paras. [0022] (“The methods described herein may be implemented by hardware (e.g., general purpose…processing devices, and/or other devices and associated circuitry), software (e.g., instructions executable by a processing device), or a combination thereof.”); [0051] (“Method 900 and/or each of its individual functions, routines, subroutines, or operations may be performed by one or more general purpose…processing devices.”); [0062] (“The processing device 1002 may be provided by one or more general-purpose processing devices such as a microprocessor, central processing unit, or the like.”); [0067] (“This apparatus may be specially constructed for the required purposes, or it may comprise a general purpose computing device selectively programmed by a computer program stored in the computing device.”); [0068] (“Various general purpose systems may be used in accordance with the teachings described herein”). Hence, the additional elements in the claims are all generic computing components suitably programmed to perform their respective functions. The computer system, the user interface, the computer and the software module are also recited at a high-level of generality, e.g., as generic systems, user interfaces, computers and modules performing (or having program instructions stored thereon performing) generic computer functions such that they amount to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception. Thus, in the claim, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. This is because the claims do not effect (an) improvement(s) to the functioning of a computer (system) itself, or to any other technology or technical field (see MPEP 2106.05(a)); the claims are not applied or used to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda Memo, https://www.uspto.gov/sites/default/files/documents/memo-vanda-20180607.PDF, June 7, 2018); the claims are not applied with or used by a particular machine (see MPEP 2106.05(b)); the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)); and the claims are not applied or used in some other meaningful way beyond generally linking its use to a particular technological environment (see MPEP 2106.05(h), describing how in Parker v. Flook, 437 U.S. 584, 586 (1978), the abstract idea of a mathematical formula used to calculate an updated value for an alarm limit was applied or generally linked to the catalytic chemical conversion of hydrocarbons in the petrochemical and oil-refining fields), such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and the Vanda Memo). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
In addition to the computer system, the user interface, the computer and the software module of independent claim 1, independent claims 11 & 18 also contain the generic computing components of: a system (claim 11), a memory (claim 11), a processing device (claim 11), and a non-transitory computer-readable storage medium (claim 18).
Step 2B: Thus, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the computer system (claims 1 & 18), the user interface (claims 1, 11 & 18), the computer (claims 1, 11 & 18), the software module (claims 1, 11 & 18),  the system (claim 11), the memory (claim 11), the processing device (claim 11), and the non-transitory computer-readable storage medium (claim 18) recited in the claims or used to perform the steps listed in the claims amount to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception. Thus, the additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Furthermore, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, independent claim 1 is not patent eligible, nor are independent claims 11 & 18 based on similar reasoning and rationale.
Dependent claims 2-10, 12-17 & 19-20, when analyzed as a whole, are also held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. For instance:
In claims 2, 12 & 20, the limitations of “The method of claim 1, wherein applying the plurality of service configuration options to the definitions of the plurality of services further comprises: validating the plurality of service configuration options based on the definitions of the plurality of services” (claim 2), “The system of claim 1 1, wherein applying the plurality of service configuration options to the definitions of the plurality of services further comprises: validating the plurality of service configuration options based on the definitions of the plurality of services” (claim 12) and “The non-transitory computer-readable storage medium of claim 18, wherein applying the plurality of service configuration options to the definitions of the plurality of services further comprises: validating the plurality of service configuration options based on the definitions of the plurality of services” (claim 20), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe applying the plurality of service configuration options to the definitions of the plurality of services (as validating) in a method for model-based configuration of financial product offerings.
In claims 3 & 13, the limitations of “The method of claim 1, wherein the financial product is represented by one of: a retirement account, an annuity contract, an individual retirement account, or a target date fund” (claim 3) and “The system of claim 11, wherein the financial product is represented by one of: a retirement account, an annuity contract, an individual retirement account, or a target date fund” (claim 13), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the financial product in a method for model-based configuration of financial product offerings.
In claim 4, the limitations of “The method of claim 1, wherein the plurality of services comprises at least one of: an eligibility service, an enrollment service, a contribution calculation service, or a disbursement serviced”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the plurality of services in a method for model-based configuration of financial product offerings.
In claims 5, 14 & 19, the limitations of “The method of claim 1, further comprising: supplying the service configuration data to one or more provisioning agents” (claim 5), “The system of claim 11, wherein the processing device is further configured to: supply the service configuration data to one or more provisioning agents” (claim 14) and “The non-transitory computer-readable storage medium of claim 18, further comprising executable instructions which, when executed by the computer system, cause the computer system to: supply the service configuration data to one or more provisioning agents” (claim 19), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations describe further steps performed (e.g., supplying/supply steps) in a method for model-based configuration of financial product offerings.
In claim 6, the limitations of “The method of claim 1, further comprising: receiving, via the user interface, a plurality of service configuration parameters; validating the plurality of service configuration parameters based on the definitions of the plurality of services; and applying the plurality of service configuration parameters to the definitions of the plurality of services”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations describe further steps performed (e.g., receiving, validating and applying steps) in a method for model-based configuration of financial product offerings.
In claim 7, the limitations of “The method of claim 1, further comprising: receiving, via the user interface, a plurality of service configuration preferences; and applying the plurality of service configuration preferences to the definitions of the plurality of services”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations describe further steps performed (e.g., receiving and applying steps) in a method for model-based configuration of financial product offerings.
In claims 8 & 15, the limitations of “The method of claim 1, wherein translating the definitions of the plurality of business objects into definitions of the plurality of services further comprises: identifying the plurality of service configuration options to be received via the user interface” (claim 8) and “The system of claim 11, wherein translating the definitions of the plurality of business objects into definitions of the plurality of services further comprises: identifying the plurality of service configuration options to be received via the user interface” (claim 15), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe translating the definitions of the plurality of business objects into definitions of the plurality of services (as identifying) in a method for model-based configuration of financial product offerings.
In claims 9 & 16, the limitations of “The method of claim 1, wherein receiving the plurality of service configuration options further comprises: rendering, via the user interface, representations of the definitions of the plurality of services” (claim 9) and “The system of claim 11, wherein receiving the plurality of service configuration options further comprises: rendering, via the user interface, representations of the definitions of the plurality of services” (claim 16), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe receiving the plurality of service configuration options (as rendering) in a method for model-based configuration of financial product offerings.
In claims 10 & 17, the limitations of “The method of claim 1, wherein receiving the plurality of service configuration options further comprises: applying input validation rules to the plurality of service configuration options” (claim 10) and “The system of claim 11, wherein receiving the plurality of service configuration options further comprises: applying input validation rules to the plurality of service configuration options” (claim 17), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe receiving the plurality of service configuration options (as applying) in a method for model-based configuration of financial product offerings.
Therefore, the dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for at least the reasons presented above.  In addition, the dependent claims do not include additional elements that integrate into a practical application or are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each element is taken alone. Thus, the claims as a whole do not amount to significantly more than the abstract idea itself. For these reasons, the dependent claims are also not patent eligible, and as a result, claims 1-20 are not eligible subject matter under 35 U.S.C. 101.
Allowable Subject Matter – 35 U.S.C. 103
The following is Examiner’s statement of reasons for indicating allowance of claims 1-20 over prior art (or 35 U.S.C. 103):
In claims 1, 11 & 18, none of the prior art of record – Kuchmann-Beauger et al., U.S. Pat. 8,935,277 B2 (“Kuchmann-Beauger”) in view of Poole, U.S. Pat. Pub. 2014/0279332 A1 (“Poole”) and further in view of Hoang et al., U.S. Pat. Pub. 2020/0134732 A1 (“Hoang”) and even further in view of Blandford et al., U.S. Pat. Pub. 2016/0329792 A1 (“Blandford”) – suggest the claimed features of “translating, by the computer system applying a first set of translation rules, at least a subset of the graph model into definitions of a plurality of business objects, wherein each translation rule of the first set of translation rules specifies a template to be applied to the subset of the graph model, an object type, and one or more object attribute values of a business object to be generated responsive to determining that the template specified by the translation rule matches the subset of the graph model” as recited in independent claim 1, and similarly recited in independent claims 11 & 18. Moreover, even though a prior art reference or references may exist that discloses the above claimed features, it would no longer be obvious to combine that reference or references with the previously recited prior art to disclose all the limitations of all the pending claims. In addition, Applicants’ arguments made on pages 9-10 of the Amendment are also persuasive.
For these reasons, independent claims 1, 11 & 18 are deemed allowable over the prior art. Dependent claims 2-10, 12-17 & 19-20 are also deemed allowable over the prior art by virtue of dependency on an allowable base claim.  
Response to Arguments
As to “Response to Rejections under 35 U.S.C. § 101”, and in response to Applicant’s general assertions on pages 8-9 of the Amendment that the rejection under 35 U.S.C. 101 of should be withdrawn when considered under the 2019 Patent Eligibility Guidance (“2019 PEG”), the Examiner respectfully disagrees.
The fact that the claims are patent-ineligible when considered under the 2019 PEG has already been addressed in the rejection made in this present Office Action and hence not all the details of the rejection are repeated here.
Specifically, the claims recite a method for model-based configuration of financial product offerings, which is considered a judicial exception because it falls under the category of certain methods of organizing human activity, such as: “receiving…a graph model representing a plurality of permutations of definition provisions of a financial product; translating, by…applying a first set of translation rules, at least a subset of the graph model into definitions of a plurality of business objects, wherein each translation rule of the first set of translation rules specifies a template to be applied to the subset of the graph model, an object type, and one or more object attribute values of a business object to be generated responsive to determining that the template specified by the translation rule matches the subset of the graph model; translating, by…applying a second set of translation rules, the definitions of the plurality of business objects into definitions of a plurality of services to be implemented by an offering of the financial product, wherein each translation rule of the second set of translation rules specifies a template and executable code for implementing a service of the plurality of services, the executable code to be generated responsive to determining that the template matches the business object definition; receiving…a plurality of service configuration options; applying…the plurality of service configuration options to the definitions of the plurality of services; generating…based on the definitions of the plurality of services, service configuration data for the offering of the financial product; supplying…the service configuration data to one or more service provisioning agents; and provisioning, based on the service configuration data, a comput[ing entity] and a software module [entity] for implementing the financial product offering”, which also are a commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and/or business relations). As a result, the claims are directed to the abstract idea of a human being receiving, translating with translation rules and applying graph models and service configuration options to business objects and services to generate service configuration data for offerings of financial products. If the claim limitations, under the broadest reasonable interpretation, cover methods of organizing human activity but for the recitation of generic computer components, then they fall within the “certain methods of organizing human activity” grouping of abstract ideas. Thus, independent claim 1 recites an abstract idea, as do independent claims 11 & 18 based on similar reasoning and rationale, contrary to Applicant’s arguments on pages 8-9 of the Amendment that the claims are somehow eligible. Moreover, the amended “translating” step merely applies rules to data and involves human-based observation and analysis (e.g., whether the template specified by the translation rule matches the subset of the graph model), which clearly falls within the realm of human activity, and does not describe any improvement to technology or any technical field.
As to the “Response to Rejections under 35 U.S.C. § 103(a)”, which has been withdrawn as overcome, claims 1-20 have been established to be allowable over 35 U.S.C. 103. 
Prior Art Made of Record
The following prior art made of record and not relied upon is considered pertinent:
Baughman, et al., U.S. Pat. Pub. 2019/0294985 A1 – for disclosing similar subject matter as the present claims, e.g., receiving a local graph model and determining a subgraph in the local graph model (e.g., Abstract, paras. [0003]-[0005]).
Scomparim, U.S. Pat. Pub. 2015/0160988 A1 – for disclosing similar subject matter as the present claims, e.g., graph models (e.g., para. [0273]), business objects (e.g., para. [0376]) and configurations (e.g., para. [0222]).
Rosjat et al., U.S. Pat. Pub. 2013/0304724 A1 – for disclosing similar subject matter as the present claims, e.g., converting/translating data models into a plurality of business object class instances (e.g., paras. [0006], [0046] & claim 4).


                                                           Conclusion
Applicants’ claim amendments necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP 706.07(a). Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this Final Office Action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this Final Office Action and the Advisory Action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the Advisory Action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this Final Office Action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TIMOTHY T HSIEH whose telephone number is 571-270-3381.  The examiner can normally be reached on M-F 8am-6pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, RYAN DONLON can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 



/T.T.H./Examiner, Art Unit 3695
May 19, 2022

/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        5/21/2022